981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel H. VENABLE, Plaintiff-Appellant,v.Edward W. MURRAY;  Dave Garraghty, Defendants-Appellees.Manuel H. Venable, Plaintiff-Appellant,v.Park of Correction, Defendant-Appellee.Manuel H. Venable, Plaintiff-Appellant,v.Park of Correction, Defendant-Appellee.
Nos. 92-6840, 92-6858, 92-7042.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.
Manuel H. Venable, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Manuel H. Venable appeals from the district court's orders denying relief on three complaints under 42 U.S.C. § 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Venable v. Murray, No. CA-92-1089-AM (E.D. Va.  July 27, 1992);  Venable v. Park of Correction, No. CA-92-1088AM (E.D. Va.  July 27, 1992);  Venable v. Park of Correction, No. CA-92-1179 (E.D. Va.  Aug. 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant leave to proceed in forma pauperis in No. 92-6858